Citation Nr: 0311686	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-10 930	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision by the RO which denied service connection for a 
gastrointestinal disorder.

The claim of service connection for a heart disorder will be 
discussed in the remand section which follows this decision.

The veteran had a Travel Board hearing before the undersigned 
Veterans Law Judge in September 2001.


FINDINGS OF FACT

There is a medical nexus between the veteran's symptoms in 
service and his current gastrointestinal disorder. 


CONCLUSION OF LAW

A gastrointestinal disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed July 1994 rating decision, a March 1995 
statement of the case, and supplement statements of the case 
dated in May 1998 and March 2000.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In an August 2002 VA letter, the veteran was informed of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claim.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of service 
connection for a gastrointestinal disorder poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition is not shown to be chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b)(2002).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  In 
addition, service connection may also be granted on the bases 
of post-service initial diagnosis of a disease where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

In the instant case, the veteran's service medical records do 
not show that he entered service with a gastrointestinal 
disorder.  A September 1956 pre-induction examination was 
negative for a gastrointestinal disorder.  Service medical 
records from 1959 to the 1970's show that the veteran was 
treated for periodic complaints of diarrhea and abdominal 
pain.  He was diagnosed as having gastroenteritis and 
dysentery, cause unknown.  

Postservice medical records from 1985 to 2003 show that the 
veteran complained of having abdominal pain and diarrhea.  A 
May 1985 esophagram with barium swallow revealed the veteran 
had small Zenker's diverticulum and a sliding hiatal hernia 
with gastroesophageal reflux.  His predominate diagnosis from 
1985 to 2003 was recurrent Zenker's diverticulum.  However, 
he was also diagnosed as having irritable bowel syndrome, 
nonulcer dyspepsia, and gastroesophageal reflux disease 
(GERD), erosive duodenitis and gastritis.  A March 1993 
statement from Michael R. Fisher, D.O., notes that the 
veteran had symptoms of gastroesophageal dysphasia.  An 
August 2001 report from John D. Liveringhouse, M.D., of the 
Department of the Army gastroenterology clinic revealed that 
the veteran had a past medical history of having Zenker's 
diverticulum, gastroesophageal reflux disease, and non-ulcer 
dyspepsia.  Dr. Liveringhouse's impression was that the 
veteran had nonulcer dyspepsia.  He stated that the cause of 
non-ulcer dyspepsia was unknown, but that it was exacerbated 
by stress and anxiety.  

In written correspondences and during an October 1996 RO 
hearing and a September 2001 Travel Board hearing, the 
veteran testified that his current gastrointestinal disorder 
was incurred in service.  He reported that he continued to 
have gastrointestinal problems following his discharge from 
service.

When examined by VA in April 2003, the veteran complained of 
having problems with his stomach, including vomiting and 
heartburn.  The examiner stated that he agreed with the notes 
in the claims file which was done by gastroenterology with a 
diagnosis of nonulcerative dyspepsia and Zenker diverticulum.  
The examiner stated that this could certainly be causing his 
heartburn, right-sided chest pain and vomiting.  The examiner 
reported that based on the assessment of the entire record, 
the veteran's current gastrointestinal disorder appeared to 
have had its onset during service as evidenced by treatment 
for dysentery and gastroenteritis during such service.  The 
examiner related that these disorders could certainly lead to 
weakening of the stomach lining and cause more problems with 
dyspepsia.  The examiner stated that the Zenker diverticulum 
could have been exacerbated symptomatically by his in-service 
treatment for dysentery and gastroenteritis.  However, he 
noted that it was impossible to know whether or not it 
existed before his initial workup in service.

The Board finds that the April 2003 opinion tends to indicate 
that the veteran's current gastrointestinal condition is 
related to service.  The Board is of the opinion that the 
April 2003 opinion is probative and notes that it is not 
contradicted in the record.  Given the foregoing, the Board 
concludes that the evidence supports a finding that a 
gastrointestinal disorder was incurred in service.  Thus, 
under the circumstances in the instant case, service 
connection is warranted.  


ORDER

Service connection for a gastrointestinal disorder is granted


REMAND

The evidence of record was last reviewed by the RO in March 
2000 after which the file was returned to the Board.  In May 
2002, and April 2003, the Board reviewed the evidence of 
record, determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of additional 
medical reports and an April 2003 VA examination report, has 
been added to the file since the evidence was last reviewed 
by the RO.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

In view of the forgoing, the issue of service connection for 
a heart disorder is REMANDED to the RO for the following 
action:

The veteran and his representative must 
be furnished a supplemental statement of 
the case, which discuss all evidence 
since the March 2000 supplemental 
statement of the case.  Thereafter, they 
should be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



